DETAILED ACTION
This action is responsive to communication filed on 03/17/2021. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,458,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The amendment to the specification filed on 3/17/2021 is accepted.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 11, the combination as claimed for a waterless urinal and waterless urinal cartridge having a cover coupled to the housing and being configured to form part of a surface contour of a fluid bowl of the waterless urinal, the cover including a sealing fluid reservoir having walls that are separate and distinct from the housing that define the waste reservoir and the drainage aperture, the walls of the sealing fluid reservoir form a containment perimeter with an open bottom so as to contain a sealing fluid floating on top of the predetermined volume of wastewater, and a plurality of fluid passages for directing wastewater from the fluid bowl to the sealing fluid reservoir, the sealing fluid reservoir being in communication with an internal cavity of the housing, wherein the waste reservoir includes at least one fluid flow control feature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754